                                                            Case 3:18-cv-07782-EMC Document 152 Filed 05/21/20 Page 1 of 1



                                                       1   ALAN R. BRAYTON, ESQ., S.B. #73685
                                                           KIMBERLY J. CHU, ESQ., S.B. #206817
                                                       2   kchu@braytonlaw.com
                                                           BRAYTONPURCELL LLP
                                                       3   Attorneys at Law
                                                           222 Rush Landing Road
                                                       4   P.O. Box 6169
                                                           Novato, California 94948-6169
                                                       5   (415) 898-1555
                                                       6   Attorneys for Plaintiffs
                                                       7
                                                       8                                 UNITED STATES DISTRICT COURT
                                                       9                              NORTHERN DISTRICT OF CALIFORNIA
                                                      10
                                                           VICTOR HALFON and                                )       No. 3:18-cv-07782-EMC
                                                      11   KAREN HALFON,                                    )
                                                                                                            )       PLAINTIFFS’ REQUEST FOR
                                                      12                  Plaintiffs,                       )       DISMISSAL OF ENTIRE ACTION,
                                                                                                            )       WITHOUT PREJUDICE
                      NOVATO, CALIFORNIA 94948-6169
BRAYTONPURCELL LLP




                                                      13   vs.                                              )       __________________________________
                        222 RUSH LANDING ROAD




                                                                                                            )
                          ATTORNEYS AT LAW




                                                      14   GENERAL ELECTRIC COMPANY,                        )
                              (415) 898-1555
                              P O BOX 6169




                                                           et al.,                                          )
                                                      15                                                    )
                                                                          Defendants.                       )
                                                      16                                                    )
                                                      17          Plaintiffs’ claims in this Federal case have been resolved against all Defendants named
                                                      18   in this case. Accordingly, Plaintiffs hereby request dismissal of the above-captioned action
                                                      19   against all Defendants named in this case, without prejudice, pursuant to Rule 41(a)(2) of the
                                                      20   Federal Rules of Civil Procedure. Each party shall bear their own costs.
                                                      21   Dated: May 21, 2020                     BRAYTON PURCELL LLP
                                                      22                                           By: /s/ Kimberly J. Chu
                                                                                                   Kimberly J. Chu, Esq., S.B. #206817
                                                      23                                           kchu@braytonlaw.com
                                                                                                   Attorneys for PlaintiffsDISTRI
                                                                                                                        S            CT
                                                      24
                                                                                                                     ATE                C
                                                                                                                    T
                                                                                                                                           O
                                                                                                                S




                                                      25
                                                                                                                                            U
                                                                                                               ED




                                                                                                                                             RT




                                                                                                                                   TED
                                                                                                           UNIT




                                                      26
                                                                                                                         GRAN
                                                      27
                                                                                                                                                    R NIA




                                                      28                                                                                 Chen
                                                                                                                                ard M.
                                                                                                           NO




                                                                                                                              dw
                                                                                                                      Judge E
                                                                                                                                                    FO




                                                                                        Dated: 5/21/2020
                                                                                                            RT




                                                                                                                1
                                                                                                                                                LI




                                                                                                       E
                                                           PLAINTIFFS’ REQUEST FOR DISMISSAL OF ENTIRE ACTION, WITHOUT PREJUDICE
                                                                                                                H




                                                                                                                                            A




                                                                                                                    RN                          C
                                                                                                                                       F
                                                                                                                         D IS T IC T O
                                                                                                                               R
